Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Woodruff (US 7,281,741) in view of Tashiro (US 2004/0018745).
 	Re claims 1,4,6, Woodruff teaches a controlled substrate processing system (generally 100, figure 1) with processing stations (generally 120, figure 1) and a substrate transfer device (generally 134) comprising: a substrate gripping mechanism (generally 300) for gripping a substrate (generally 101) between a fixed clamp portion (generally 320a,b) to be engaged with an edge portion of a substrate and a movable clamp portion (generally 354,372) configured to reciprocate with respect to the fixed clamp portion by a reciprocating driving unit (generally 350,380), the mechanism comprising: an interlocking member (generally 358,352,figures 6-11) configured to move together with the movable clamp portion; and a first sensor (generally 392a,b) and a second sensor (generally 394a,b), each having a detection region and configured to detect whether or not the interlocking member exists in the detection region (generally column 15, line 36 – column 16, line 65), wherein the interlocking member has a first to 
 	Re claim 2, it is believed Woodruff as already modified teaches these limitations, nonetheless it would have been obvious to one of ordinary skill 
 	Re claim 3, Woodruff teaches the first sensor and the second sensor are non-contact type sensors (generally 392a,b;394a,b; column 15, generally lines 20-55).
 	Re claim 5, Woodruff & Woodruff as already modified teaches (note in column 15 lines  56-61 & column 16 lines 60-61) the state of the substrate gripping mechanism determined by the controls may be any one of an open state, a running state, a gripping state and a missing state. Further, these various states may be called anything including the names used in the claim and as already noted in the modification above it would have been obvious to modify the controls and interlocking member to have any states and arrangement of sensor conditions to more finely control the device as needed for a given situational need or regulation/system concerns.

Conclusion

Bacchi teaches (cover figure, figures 12,13) a similar wafer handler system with active (generally 222) and fixed abutments as well as sensors (generally 228,230) for active abutment/grip control.
Woodruff (US 2003/0085582) teaches a similar system (with interlock member 358).
Maruyama teaches a similar wafer handler aligner with movable clamps (generally 5,6, cover figure at least).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929.  The examiner can normally be reached on Hoteling M,Th,F 7am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/Primary Examiner, Art Unit 3652